 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: 559-487-5561

 5   Attorneys for Defendant
     CLAUDIA TORRES RAMOS
 6
 7                           IN THE UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
10   UNITED STATES OF AMERICA,                    Case No. 1:02-cr-05101-AWI-12

11                    Plaintiff,                  AMENDED ORDER RE DEFENDANT’S
                                                  MOTION TO EXONERATE CASH BOND
12   vs.

13   CLAUDIA TORRES RAMOS,                        (ECF No. 410)

14                    Defendant.                  Judge: Honorable Stanley A. Boone

15
16          Defendant Claudia Torres Ramos was ordered released on conditions on April 26, 2002,
17   including the posting of $5,000.00 by surety Angelica M. Rangel and $5,000.00 by surety Estela
18   Ramos. See DKT # 66, 69, 70, 71, 72, 77. On February 25, 2009, the government filed and the
19   Honorable Anthony W. Ishii signed, an order for dismissal of indictment as to Claudia Torres
20   Ramos. Since no conditions of the bond remain to be satisfied, Ms. Ramos therefore requests
21   that cash bond be exonerated pursuant to Rule 46(g) of the Federal Rules of Criminal Procedure
22   and returned to the posting sureties. Defense counsel has been informed due to the age of the
23   case, the cash bond has been moved to the Court’s unclaimed funds account.
24                                               Respectfully submitted,
25                                               HEATHER E. WILLIAMS
                                                 Federal Defender
26
     Date: June 28, 2019                         /s/ Charles J. Lee
27                                               CHARLES J. LEE
                                                 Assistant Federal Defender
28                                               Attorneys for Defendant
                                                 CLAUDIA TORRES RAMOS
                                                    -1-
 1                                                ORDER

 2            IT IS HEREBY ORDERED that:

 3            1.      The Clerk of the Court exonerate the bond in the above-captioned case and

 4                    disburse the monies from unclaimed funds as follows:

 5            a.      $5,000.00 plus fifty percent (50%) of the accrued interest be disbursed to

 6                    Angelica M. Rangel ; and

 7            b.      $5,000.00 plus fifty percent (50%) of the accrued interest be disbursed to Estela

 8                    Ramos.

 9
10   IT IS SO ORDERED.

11   Dated:        July 3, 2019
12                                                       UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                      -2-
